      Case 3:20-cr-01280-BAS Document 75 Filed 05/13/21 PageID.193 Page 1 of 2




1
 2

 3

 4

 5

 6

 7
                    IN THE UNITED STATES DISTRICT COURT
 8

 9
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                  Criminal Case No. 20-CR-1280-BAS
12                             Plaintiff,       ORDER DENYING MOTION TO
13
                                                SEAL
14
                       V.
15

16
     IGNACIO SALVADOR GOMEZ-

17   MARTINEZ (1),
18                             Defendant.
19
           Presently before the Court is Defendant Ignacio Salvador Gomez-Martinez’s
20
     Motion to for leave to file under seal the Defendant’s Sentencing Memorandum.
21
     The request is overbroad. Counsel may refile to seal portions of the Sentencing
22
     Memorandum.
23
           The public has a First Amendment right of access to criminal proceedings
24
     and documents in those proceedings. United States v. Bus. of Custer Battlefield
25
     Museum & Store Located at Interstate 90, Exit 514, S. of Billings, Mont., 658 F.3d
26
     1188, 1192 (9th Cir. 2011). Where this right applies, “criminal proceedings and
27
     documents may be closed to the public without violating the [F]irst [A]mendment
28
                                                                        20-CR-1280-BAS
       Case 3:20-cr-01280-BAS Document 75 Filed 05/13/21 PageID.194 Page 2 of 2




1    only if three substantive requirements are satisfied: (1) closure serves a compelling

 2   interest; (2) there is a substantial probability that, in the absence of closure, this

 3   compelling interest would be harmed; and (3) there are no alternatives to closure

 4   that would adequately protect the compelling interest.” United States v. Doe, 870

 5   F.3d 991, 998 (9th Cir. 2017). Having reviewed Mr. Gomez-Martinez’s request, he

 6   does not satisfy this standard. Therefore, the Court DENIES the motion to seal.

 7         IT IS SO ORDERED.

 8
      Dated: May 13, 2021
 9

10                                                  Hon. Cynthia Bashant
                                                    United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                              20-CR-1280-BAS
